  Case 3:19-cv-02367-X Document 50 Filed 10/26/20         Page 1 of 13 PageID 712



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 JON BOLES,                                   §
                                              §
         Plaintiff,                           §
                                              §
 v.                                           §   Civil Action No. 3:19-CV-02367-X
                                              §
 NAVARRO COLLEGE,                             §
                                              §
         Defendant.                           §


                      MEMORANDUM OPINION AND ORDER

      Jon Boles sued Navarro College, his former employer, under several causes of

action stemming from the College’s handling of a purported Title IX complaint

against him and the school’s decision to non-renew his teaching contract. The College

moved to dismiss most of the complaint for failure to state a claim. [Doc. No. 28].

The Court held a hearing on October 8, 2020. For the reasons explained below, the

Court DENIES IN PART and GRANTS IN PART the motion to dismiss.

                              I. Factual Background

      Jones Boles was a professor of art at Navarro College. Navarro College has no

tenured professors and instead retains its teaching faculty via three-year contracts,

renewable at the school’s discretion. Each contract includes a term acknowledging

that no renewals are guaranteed and no employment interest exists beyond the

current contract term.

      Tensions began when the College hired Jennifer Jones to join the art professor

faculty. The College allegedly treated Jones preferentially and gave her benefits that

                                          1
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20         Page 2 of 13 PageID 713



were not available to Boles, such as nude model privileges, lower office hours

requirements, and more flexible in-person teaching standards. Conflict frequently

sparked between Boles and Jones. Incidents ranged from complaining about each

other’s performance and class styles to Jones allegedly locking Boles out of an art

studio and lobbying individual students to take her classes over his. Jones levied

several complaints about Boles to the administration, and for a period of time the

College even prohibited from communicating with each other.

      After a few years of conflict, Jones filed a Title IX complaint against Boles,

alleging sexual harassment.    The College placed Boles on administrative leave and

ordered no contact with Jones, although he was not informed about the Title IX

complaint until the investigators contacted him a few weeks later.   Boles alleges he

encountered a plethora of unequal treatments and breaches of school policy

throughout the investigative process.   Before this investigation concluded, Boles’s

contract term ended and the College elected to not renew him for another term. The

College based this decision on another investigation, independent from the Title IX

matter, which concluded Bole’s behavior and teaching were “antithetical to the

expectations at Navarro College.” 1 According to Boles, the College’s administrative

policies entitle a non-renewed employee to a peer hearing to challenge the decision.

Boles alleges that he requested, but never received, this hearing.      The Title IX

investigation wrapped up a couple months later and found no violations of Title IX

nor evidence to support Jones’s harassment allegations.



      1   Doc. No. 25 at 24.

                                         2
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                    Page 3 of 13 PageID 714



       Boles now sues Navarro College under several causes of action: (1) breach of

contract; (2) discrimination and hostile work environment under Title VII and the

Texas Labor Code; (3) violations of 14th Amendment procedural and substantive due

process under section 1983; (4) violations of the Texas Constitution’s due process and

equal protection clauses; (5) discrimination and retaliation under Title IX; and

(6) declaratory relief under the Federal Declaratory Judgment Act. Navarro College

moved to dismiss the declaratory judgment, section 1983, Texas Constitution, and

Title IX claims as well as parts of the Title VII and Texas Labor Code claims.

                                       II. Legal Background

       Under Rule 12(b)(6), the Court evaluates the pleadings by “accepting all well-

pleaded facts as true and viewing those facts in the light most favorable to the

plaintiff.” 2 To survive a motion to dismiss, Boles must allege enough facts “to state a

claim to relief that is plausible on its face.” 3 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” 4 “The plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” 5 “[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint




       2   Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2020).
       3   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         5 Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right

to relief above the speculative level[.]”).

                                                     3
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                      Page 4 of 13 PageID 715



has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” 6

                                           III. Application

      As an initial matter, Boles conceded at the hearing that his Federal

Declaratory Judgment Act claims lacked a jurisdictional basis. 7 Accordingly, the

Court grants the motion to dismiss as to the declaratory judgment claims. Further,

Boles confirmed in his response brief that his claims under Title VII and the Texas

Labor Code challenge the time when the College put him on paid administrative

leave, and any earlier alleged unlawful acts are included in the complaint as mere

background information. The Court then denies the motion to dismiss as to the Title

VII and Texas Labor Code causes of action.

      The remaining challenged claims are under Title IX, section 1983, and the

Texas Constitution. The Court takes these claims in turn.

                                              A. Title IX

      Title IX establishes that “[n]o person in the United States shall, on the basis

of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance.” 8 Although the text of Title IX provides no private cause of action, the

Supreme Court implied a private right of action to enforce the statute’s prohibition

on intentional sex discrimination. 9 The Supreme Court later extended this right of



      6   Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. Rule 8(a)(2)).
      7   Doc. No. 49 at 45: 11–17.
      8   Title IX, 20 U.S.C. § 1681(a).
      9   Cannon v. Univ. of Chicago, 441 U.S. 677, 690–93 (1979).

                                                    4
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                    Page 5 of 13 PageID 716



action to encompass anyone who reports or complains of Title IX discrimination and

experiences retaliation from the federal funds recipient. 10

       While Title IX governs access to education, Title VII provides the exclusive

remedy for discrimination in employment matters. 11 When it comes to retaliation,

however, the key question is which type of type of discrimination complaint sparked

the backlash. 12 If the employee complained about employment discrimination, the

right of action is exclusively in Title VII, but Title IX protects employees who raise

complaints or participate in investigations concerning compliance with the

substantive provisions of Title IX. 13 One district court has applied Title IX to also

protect persons charged with sexual harassment under Title IX from retaliation as a

result of them being the subject of the complaint or electing to participate in the

proceedings. 14

       The College argues that Boles has no cognizable claim under Title IX because,

by alleging sexual harassment from a co-worker, Jones’s complaint was actually an

allegation of Title VII discrimination in employment rather than discrimination in

education under Title IX. Thus, under Lakoski, his claim is preempted by Title VII.

It might be true that Jones’s complaint is substantively a Title VII complaint, and

that distinction identified by Lakoski and Lowrey would be important if, like in those


        10 Jackson v. Birmingham 544 U.S. 167, 174 (2005). The Court even saw fit to supplement

its implied rights with a private damages remedy to boot. See id. at 181–83. See generally Franklin
v. Gwinnett Cty. Pub. Schs., 503 U.S. 60 (1992).
       11   Lakoski v. James, 66 F.3d 751, 754 (5th Cir. 1995).
       12   Lowrey v. Texas A&M Univ. Sys., 117 F.3d 242, 249 (5th Cir. 1997).
       13   Id. at 249–50.
       14   Wilkerson v. Univ. of N. Texas, 223 F. Supp. 3d 592, 602–03 (E.D. Tex. 2016).

                                                    5
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                   Page 6 of 13 PageID 717



cases, the retaliation was aimed at an individual making the complaint. 15 Boles,

however, is not claiming retaliation for complaining about discrimination but rather

for being the subject of complaint. 16

       The Supreme Court has stated that the term “discrimination” in Title IX is a

term that “covers a wide range of intentional unequal treatment,” and “by using such

a broad term, Congress gave the statute a broad reach.” 17 In light of this broad reach,

our sister court in the Eastern District of Texas determined that a broad reading of

Title IX also protects the subject of a sexual harassment claim from retaliation, noting

that “[a]nything less would place too great a weight on false accusations by stripping

the subject of the investigation of all protections from the very institution that is

supposed to be an impartial tribunal.” 18 This may very well be in line with Supreme

Court’s intent in implying a retaliation cause of action from Title IX. But there is no

clear guidance from the Fifth Circuit or Supreme Court determining whether the

subject of a Title IX complaint is protected by Title IX from retaliation or, if so, how

to apply miscellaneous matters like damages, elements, burdens of proof, etc. 19

Absent clear instruction from Congress or the higher courts, the Court will not extend

Title IX here to include the relief Boles seeks.

       Boles also asserts a Title IX claim of discrimination, arguing that the College



       15   See Lowrey, 117 F.3d at 244–45; Lakoski, 66 F.3d at 752–53.
       16   See Wilkerson, 223 F. Supp. 3d at 599–600.
       17   Jackson, 544 U.S. at 175.
       18   Wilkerson, 223 F. Supp. 3d at 602–03.
        19 Neither is there authority to suggest that Title VII protects someone accused of employment

discrimination from retaliation based on being the subject of the accusation.

                                                    6
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                     Page 7 of 13 PageID 718



withheld procedural rights usually offered to participants in a Title IX investigation

on the basis of his sex. Essentially, Boles argues that, because the College conducted

a Title IX investigation in a discriminatory manner, he can sue for discrimination

under the substantive provisions of Title IX. But Boles provides no authority that

suggests an investigation participant may challenge the process of the investigation

itself under Title IX. The Court will not create one here. Without a claim for relief

stemming from Title IX, this is simply an employee alleging his employer

discriminated against him on the basis of sex. And under Lakoski, the remedy for

employment discrimination is found exclusively in Title VII. 20 The Court grants the

motion to dismiss on the Title IX discrimination claim.

                                          B. Section 1983

1. Procedural Due Process

      Boles alleges that the College violated his 14th Amendment rights to

procedural due process, substantive due process, and equal protection when it decided

to non-renew his contract without affording him a hearing. A procedural due process

claim requires the plaintiff to “identify a protected life, liberty, or property interest

and prove that governmental action resulted in a deprivation of that interest.” 21 A

protected property interest exists where “a legitimate claim of entitlement” is created

and defined by “existing rules or understandings that stem from an independent

source such as state law—rules or understandings that secure certain benefits and



      20   Lakoski, 66 F.3d at 754.
      21   Wilkerson v. Univ. of N. Texas, 878 F.3d 147, 155 (5th. Cir. 2017) (quotation omitted).

                                                   7
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                        Page 8 of 13 PageID 719



that support claims of entitlement to those benefits.” 22 Although “[a] teacher . . . who

has held his position for a number of years, might be able to show from the

circumstances of this service—and from other relevant facts—that he has a

legitimate claim of entitlement to job tenure,” 23 state law may nonetheless bar a due

process claim. 24

        Here, Boles has no protected property interest in his employment.                          Boles

argues that although not tenured, his thirteen years of employment at Navarro

College, which included several contract renewals, gave him the understanding that

his employment would continue so long as he continued to meet expectations. This

is certainly a feeling of a property interest. But as the band Boston once sang, it takes

“More than a Feeling.” 25 Here, the Boles’s contract and state law side with Boston

over Boles. Boles’s contract expressly forecloses any property interest in future

employment beyond the contract term. 26 And Texas law disavows expectations of

future employment for faculty members who do not hold tenure. 27                           Despite his

subjective belief, Boles had no legally cognizable claim of entitlement to future

employment at Navarro College, and therefore no property interest protected by the


        22   Bd. of Regents of St. Colls. v. Routh, 408 U.S. 564, 577 (1972).
        23   Perry v. Sinderman, 408 U.S. 593, 602 (1972).
        24 See id. at 602 n.7 (“We do not now hold that the respondent has any such legitimate claim
of entitlement to job tenure. . . . If it is the law of Texas that a teacher in the respondent’s position
has no contractual or other claim to job tenure, the respondent’s claim would be defeated.”).
        25   Boston, More than a Feeling (Epic 1976).
        26Doc. No. 30 at 17 (“I further understand and agree that Navarro College has not adopted
any policy, rule, regulation, law or practice providing for tenure. No right of tenure is created by this
contract. No property interest, expressed or implied, is created in continued employment beyond the
contract term.”).
        27   See TEX. EDUC. CODE § 51.943(g); Wilkerson, 878 F.3d at 155–56.

                                                      8
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                  Page 9 of 13 PageID 720



due process clause.

       Boles also argues that he has a protected property interest in the College’s

adherence to it policies and procedures. Boles claims the College’s policies gave him

the right to obtain a peer hearing to challenge the reasons for his non-renewal, and

that the College deprived this interest when they failed to give him this requested

hearing. But Boles does not provide any authority establishing a protected property

interest in contractually created post-decision review procedures when the employee

already has no property interest in future employment. Absent clear instruction from

the Fifth Circuit, the Court will not create that interest here. Accordingly, the Court

dismisses with prejudice Boles’s section 1983 claim for procedural due process

violations.

2. Substantive Due Process

       Boles also argues he was entitled to a hearing under substantive due process.

The Fifth Circuit has held that “[a] constitutionally protected liberty interest is

implicated only if an employee is discharged in a manner that creates a false and

defamatory impression about him and thus stigmatizes him and forecloses him from

other employment opportunities.” 28 In that situation, a public employee has a limited

constitutional right to a hearing to clear his name. 29               In the Fifth Circuit, the

elements of a liberty interest claim are: (1) the employee was discharged;

(2) stigmatizing charges were made against him in connection with his discharge;


       28White v. Thomas, 660 F.2d 680, 684 (5th Cir. 1981) (citing Codd v. Velger, 429 U.S. 624,
628 (1977); Paul v. Davis, 424 U.S. 693, 706 (1976)).
       29   Routh, 408 U.S. at 573.

                                                 9
 Case 3:19-cv-02367-X Document 50 Filed 10/26/20                      Page 10 of 13 PageID 721



(3) the charges were false; (4) he was not provided notice or an opportunity to be

heard prior to his discharge; (5) the charges were made public; (6) he requested a

hearing to clear his name; and (7) the employer refused his request for a hearing. 30

      The College argues that Boles failed to establish the fifth element, that the

charges were made public. The publicization occurs “where the governmental agency

has made or is likely to make the allegedly stigmatizing charges public in any official

or intentional manner, other than in connection with the defense of (related legal)

action.” 31 In his complaint, Boles alleges that the College’s faculty, students, and his

friends all knew about the Title IX allegations. 32                  These are insufficient facts.

Instead, Boles must allege facts that plausibly demonstrate that the College made

his Title IX charges public through some official or intentional manner. Accordingly,

the Court dismisses without prejudice Boles’s section 1983 claim for substantive due

process violations and will give him a final opportunity to replead this claim.

3. Monell Liability

      As a local government entity, Navarro College can only be liable under section

1983 where the “the action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.” 33 An “official policy” is:

      1. A policy statement, ordinance, regulation, or decision that is officially
      adopted and promulgated by the municipality’s lawmaking officers or by


      30   Bledsoe v. City of Horn Lake, Miss., 449 F.3d 650, 653 (5th Cir. 2006).
      31   Ortwein v. Mackey, 511 F.2d 696, 699 (5th Cir. 1975) (quotation omitted).
      32   Doc. No. 25 at 27.
      33   Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690 (1978).

                                                    10
 Case 3:19-cv-02367-X Document 50 Filed 10/26/20                      Page 11 of 13 PageID 722



      an official to whom the lawmakers have delegated policy-making
      authority; or

      2. A persistent, widespread practice of city officials or employees, which,
      although not authorized by officially adopted and promulgated policy, is
      so common and well settled as to constitute a custom that fairly
      represents municipal policy. Actual or constructive knowledge of such
      custom must be attributable to the governing body of the municipality
      or to an official to whom that body had delegated policy-making
      authority. 34

When relying on prior unconstitutional incidents to show a widespread practice, the

incidents “must have occurred for so long or so frequently that the course of conduct

warrants the attribution to the governing body of knowledge that the objectionable

conduct is the expected, accepted practice of city employees.” 35

      Here, Boles argues that the College’s board of directors delegated policy-

making authority over employment matters to the college president, and the

president adopted an official policy of discriminating against male employees,

demonstrated by the discrimination Boles faced. 36 Alternately, Boles argues that the

College has a “widespread practice” of discrimination, which included years of

treating Boles discriminatorily and discriminating against “other similarly situated

male faculty members.” 37

      This is not sufficient to establish entity liability under Monell. Even if the

college president does possess delegated policy-making authority, which is yet to be

determined, simply alleging unconstitutional action by that policymaker does not


      34   Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (en banc) (per curiam).
      35   Peterson v. City of Fort Worth, 588 F.3d 838, 850 (5th Cir. 2009).
      36   Doc. No. 39 at 25.
      37   Doc. No. 39 at 26–27.

                                                    11
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                     Page 12 of 13 PageID 723



identify an official policy.             An express official policy is “officially adopted and

promulgated” by a policymaker; some published rule or guidance that arguably

directed or resulted in the alleged violation. 38

        Alternatively, an official policy can be established implicitly, via a widespread

practice or custom of constitutional violations that give actual or constructive

knowledge to the entity’s governing body. 39 However, conclusory pleadings of a series

of alleged past constitutional harms against the plaintiff does not form the basis for

establishing a custom that could impute liability for the current alleged violation.

Similarly, vague assertions of the College treating “other similarly situated male

faculty members” unconstitutionally is not sufficient to state a plausible claim. 40

Facts like names, dates, specific acts, and official determinations that conduct was

unconstitutional are needed to raise the right to relief above a speculative level.

        When repleading his section 1983 claim, Boles should address this Monell

deficiency in addition to curing the defects in his substantive due process allegations.

                                          C. Texas Constitution

        Boles also asserts procedural and substantive due process claims under the

due course of law clause in the Texas Constitution. The Texas due course of law

clause is legally identical to the 14th Amendment due process clause, and the two are

analyzed under the federal standard. 41                   Boles’s pleadings under the Texas


        38   Bennett, 735 F.2d at 862.
        39   Id.
        40   See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 545.
        41Univ. of Tex. Med. Sch. at Hous. v. Than, 901 S.W.2d 926, 929 (Tex. 1995) (“While the Texas
Constitution is textually different in that it refers to ‘due course’ rather than ‘due process,’ we regard

                                                    12
  Case 3:19-cv-02367-X Document 50 Filed 10/26/20                  Page 13 of 13 PageID 724



Constitution then suffer the same defects as his 14th Amendment claims.

Accordingly, the Court grants the motion to dismiss on these claims and dismisses

with prejudice the procedural due process claim and dismisses without prejudice the

substantive due process claim.

                                         IV. Conclusion

       For the reasons outlined above the Court DENIES IN PART and GRANTS

IN PART the motion to dismiss. The Court DENIES the motion with respect to the

Title VII and Texas Labor Code employment discrimination claims.                         The Court

GRANTS the motion and dismisses with prejudice the Federal Declaratory

Judgment Act claim, Title IX claims, and the section 1983 and Texas Constitution

claims based on procedural due process.               The Court GRANTS the motion and

dismisses without prejudice the section 1983 and Texas Constitution claims based on

substantive due process and Monell liability. Boles may file an amended complaint

that omits the claims that the Court dismissed with prejudice and repleads the

Monell liability and substantive due process claims in accordance with this order

within 28 days.

       IT IS SO ORDERED this 26th day of October 2020.




                                                       _________________________________
                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE


these terms as without meaningful distinction. As a result, in matters of procedural due process, we
have traditionally followed contemporary federal due process interpretations of procedural due process
issues.”).

                                                 13
